ITEMID: 001-93600
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF TSARKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 6. The applicant was born in 1973 and is serving a prison sentence in Tomsk.
7. The applicant was suspected of involvement in a criminal gang. On 1 September 2000 the Prosecutor’s Office of the Republic of Tatarstan (the “Prosecutor’s Office”) opened a criminal investigation into the gang’s activities. On 20 September 2001 the applicant was arrested on suspicion of two counts of murder and placed in custody.
8. On 21 September 2001 the prosecutor authorised the applicant’s detention pending investigation, referring to the gravity of the charges and the risk of his absconding and obstructing justice. No time-limit for detention was fixed.
9. The applicant appealed. He claimed that the prosecutor’s decision of 21 September 2001 lacked justification. He also applied for release, arguing that he had no intention of absconding, had family commitments and a permanent place of residence and a job.
10. On 6 June 2002 the Vakhitovskiy District Court of Kazan rejected the applicant’s appeal and his application for release and upheld the prosecutor’s decision of 21 September 2001. In particular, the court stated the following:
“When deciding to detain [the applicant], [the prosecutor] took into account the gravity of the charges and the fact that [the applicant] might abscond and interfere with the establishment of the truth...
The arguments furnished by [the applicant and his counsel] are not sufficient to refute [the prosecutor’s] finding that [the applicant] might abscond and interfere with establishment of the truth.”
11. On 5 July 2002 the Supreme Court of the Republic of Tatarstan upheld the decision of 6 June 2002.
12. In the meantime, on 28 September 2001 the Prosecutor’s Office indicted the applicant for murder and involvement in a criminal gang. On an unspecified date the applicant was also charged with fraud, extortion and kidnapping.
13. On 19 November 2001 the Prosecutor’s Office extended the applicant’s detention until 20 March 2002. The detention order was issued in respect of seven defendants, including the applicant. Referring to the gravity of the charges, the prosecutor in charge of the investigation alleged that the defendants might abscond or interfere with the investigation. The detention order further indicated that several witnesses, including two of the defendants, had identified the applicant as one of the perpetrators of the crimes under investigation. The applicant did not appeal.
14. On 21 March and 14 June 2002 the Deputy Prosecutor of the Russian Federation extended the applicant’s detention until 4 July and 4 October 2002 respectively. The orders were issued in respect of nine and then twelve defendants, including the applicant, and reiterated verbatim the reasoning previously used to justify keeping the accused in custody. As to the evidence collected in the course of the investigation, the prosecutor referred to numerous witnesses who had testified against the applicant. The applicant did not appeal.
15. On 30 April 2002 the defendants and their lawyers started studying the case file which comprised seventy-two volumes.
16. On 29 August 2002 the Supreme Court of the Republic of Tatarstan further extended the applicant’s detention until 4 January 2003. The court reasoned as follows:
“[The applicant] should remain in custody since he is charged with grave offences and might abscond and threaten the witnesses and other parties involved in the proceedings. Besides, [the applicant] is to study a considerable volume of the case-file materials. In view of the above, the court grants the investigator’s request to extend [the applicant’s] detention.”
17. The applicant appealed, arguing that the investigator had not furnished any evidence to substantiate his allegations that the applicant might abscond or interfere with the administration of justice. He further asked the appeal court to release him and apply any other alternative measure prescribed by law to ensure his presence in court or anticipate his custodial sentence, if any. On 6 November 2002 the Supreme Court of Russia dismissed the applicant’s appeal and upheld the decision of 29 August 2002.
18. On 20 November 2002 the Supreme Court of the Republic of Tatarstan further extended the applicant’s detention pending his study of the case file. No time-limit for the detention period was indicated. The court provided the following justification for its decision:
“[The applicant] should remain in custody since he is charged with grave offences and might abscond or interfere with the administration of justice.”
19. The applicant appealed. Alleging numerous violations of the applicable rules of criminal procedure in the course of his arrest and detention, he asked the appeal court to release him.
20. On 5 February 2003 the Supreme Court of Russia upheld the detention order of 20 November 2002 on appeal. In particular, it noted as follows:
“As [the lower court] indicated, [the applicant] may abscond or interfere with administration of justice and has been charged with grave and serious offences. Accordingly, the [lower] court’s decision to extend the applicant’s detention was justified. As regards [the applicant’s] allegations about violations of rules of criminal procedure... they will be subject to examination in the course of the trial ...”
21. It appears that in 2004 the defendants, including the applicant, and their counsel, completed their study of the case file. According to the Government, on 27 April 2004 the Deputy Prosecutor of the Republic of Tatarstan approved the bill of indictment in respect of the applicant and fifteen other persons and forwarded the case file to the Supreme Court of the Republic of Tatarstan.
22. On 22 July 2004 the Supreme Court of the Republic of Tatarstan reviewed the material in the case file in respect of the sixteen defendants, including the applicant, and scheduled the first hearing for 27 September 2004. The court further decided that the case would be tried by a jury and that fourteen defendants, including the applicant, should remain in custody pending trial. No time-limit for their detention was fixed. When dismissing the defendants’ application for release, the court noted as follows:
“The defendants have been charged with numerous grave and serious offences which might entail a custodial sentence exceeding two years. [The court does not] discern any special exceptional circumstances which would render [the defendants’] release possible. The reasons earlier [indicated by the court] to extend the defendants’ detention, i.e., the risk of absconding, threatening the witnesses and other parties involved in the criminal proceedings or interfering with the administration of justice in any other way, have not ceased to exist.”
23. The applicant appealed. He argued that he had spent over two years and eight months in detention. He asked the court to release him on an undertaking not to leave town or on bail. He further referred to the fact that he had no previous convictions, that he was married and had a minor child and a full-time job. On 7 September 2004 the Supreme Court of Russia dismissed the applicant’s appeal and upheld the decision of 22 July 2004 finding no reason to depart from the lower court’s findings.
24. On 29 October 2004 the Supreme Court of the Republic of Tatarstan extended the detention of fourteen defendants, including the applicant, until 29 January 2005. The applicant argued that he should be released pending trial. He claimed that the gravity of the charges alone could not constitute a sufficient reason for extension of his detention; that he had been detained during a lengthy period; that the prosecution had failed to prove that he might abscond or interfere with the administration of justice; that the court had already examined the materials concerning a number of charges against the defendants; and that the criminal proceedings had been too long. The court dismissed the applicant’s arguments, noting as follows:
“[The defendants’] application for release cannot be granted for the following reasons. They have been charged with grave and serious offences which might entail a custodial sentence exceeding two years. [The court does not] discern any special exceptional circumstances which would render [the defendants’] release possible. The reasons earlier [indicated by the court] to extend the defendants’ detention, i.e., the risk of absconding, threatening the witnesses and other parties involved in the criminal proceedings or interfering with the administration of justice in any other way, have not ceased to exist... The fact that the court had already examined several charges against the defendants cannot be regarded as a sufficient reason to justify their release. Nor is the length of the criminal proceedings a factor to be taken into account when deciding the issue of detention.”
25. On 28 January, 29 April, and 29 July 2005 the Supreme Court of the Republic of Tatarstan extended the pre-trial detention for the applicant and thirteen other defendants until 29 April, 29 July and 29 October 2005 respectively. Each time the court dismissed the defendants’ applications reproducing verbatim its earlier reasoning as follows:
“[The defendants’] application for release cannot be granted for the following reasons. They have been charged with grave and serious offences which might entail a custodial sentence exceeding two years. [The court does not] discern any special exceptional circumstances which would render [the defendants’] release possible. The reasons earlier [indicated by the court] to extend the defendants’ detention, i.e., the risk of absconding, threatening the witnesses and other parties involved in the criminal proceedings or interfering with the administration of justice in any other way, have not ceased to exist... The fact that the court had already examined several charges against the defendants cannot be regarded as a sufficient reason to justify their release. Nor is the length of the criminal proceedings a factor to be taken into account when deciding the issue of detention.”
26. It appears that the applicant did not appeal against the above decisions.
27. On 24 October 2005 the Supreme Court of the Republic of Tatarstan found the applicant guilty as charged and sentenced him to twenty-one years’ imprisonment. On 12 April 2006 the Supreme Court of Russia upheld the applicant’s conviction on appeal.
28. Until 1 July 2002 criminal-law matters were governed by the Code of Criminal Procedure of the Russian Soviet Federalist Socialist Republic (Law of 27 October 1960, “the old CCrP”). From 1 July 2002 the old CCrP was replaced by the Code of Criminal Procedure of the Russian Federation (Law no. 174-FZ of 18 December 2001, “the new CCrP”).
29. The Russian Constitution of 12 December 1993 establishes that a judicial decision is required before a defendant can be detained or his or her detention extended (Article 22). Under the old CCrP, a decision ordering pre-trial detention could be taken by a prosecutor or a court (Articles 11, 89 and 96). The new CCrP requires a judicial decision by a district or town court on a reasoned request by a prosecutor supported by appropriate evidence (Article 108 §§ 1, 3-6).
30. Before 14 March 2001, pre-trial detention was authorised if the accused was charged with a criminal offence carrying a sentence of at least one year’s imprisonment (Article 96). The amendments of 14 March 2001 repealed the provision that permitted defendants to be remanded in custody on the sole ground of the dangerous nature of the criminal offence they had committed. The new CCrP reproduced the amended provisions (Articles 97 § 1 and 108 § 1) and added that a defendant should not be remanded in custody if a less severe preventive measure was available.
31. After arrest the suspect is taken into custody “pending investigation”. The permitted period of detention “pending investigation” may be extended for up to eighteen months in “exceptional circumstances”. No extension beyond eighteen months is possible (Article 97 of the old CCrP, Article 109 § 4 of the new CCrP).
32. Access to the case material is to be granted no later than one month before the expiry of the authorised detention period (Article 97 of the old CCrP, Article 109 § 5 of the new CCrP). If the defendant needs more time to study the case file, a judge, on a request by a prosecutor, may grant an extension of the detention until such time as the file has been read in full and the case sent for trial (Article 97 of the old CCrP, Article 109 § 8 (1) of the new CCrP). Under the old CCrP, such an extension could be granted once only and for no longer than six months. The new CCrP does not set any time-limits in this respect. Once the defendant has finished reading the file, the prosecutor remits the case to the trial court and from that date the detention is classified as “before the court” (or “during the judicial proceedings”).
33. Before 15 June 2001 the old CCrP set no time-limit for detention “during judicial proceedings”. On 15 June 2001 a new Article, 239-1, entered into force which established that the period of detention “during judicial proceedings” could not generally exceed six months from the date the court received the file. However, if there was evidence to show that the defendant’s release might impede a thorough, complete and objective examination of the case, a court could – of its own motion or on a request by a prosecutor – extend the detention by no longer than three months. These provisions did not apply to defendants charged with particularly serious criminal offences. The new CCrP provides that the term of detention “during judicial proceedings” is calculated from the date the court received the file up to the date on which the judgment is given. The period of detention “during judicial proceedings” may not normally exceed six months, but if the case concerns serious or particularly serious criminal offences, the trial court may approve one or more extensions of no longer than three months each (Article 255 §§ 2 and 3).
VIOLATED_ARTICLES: 5
